The defendants have appealed from the judgment of the district court, in which the *288plaintiff has recovered a debt alleged, and there proved to be due from the testator.
East'n District
March, 1824.
Porter for the plaintiff, Smith for the defendants.
It is clear the plaintiff and appellee mistook the tribunal in which his claim must be exclusively inforced. Executors must, in the payment of debts of the succession, proceed in the manner prescribed to curator of absent heirs and vacant successors. Civil Code, 276, art. 174. The court of probates is the tribunal before which claims against the testator’s estate must be established. Other courts are, as to such claims, without jurisdiction.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be, annulled, avoided, and reversed, and that the plaintiffs action be dismissed, he paying costs in both courts.